265 S.W.3d 318 (2008)
STATE of Missouri, Respondent,
v.
Christopher Michael KERNS, Appellant.
No. WD 68450.
Missouri Court of Appeals, Western District.
September 16, 2008.
Rehearing Denied October 28, 2008.
Hugh D. Kranitz, St. Joseph, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Christopher Kerns appeals the circuit court's judgment convicting him of involuntary manslaughter. We affirm. Rule 30.25(b).